Citation Nr: 1210244	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  01-00 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for acute and subacute peripheral neuropathy to include as due to exposure to certain herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1968 to November 1969, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2000 of a Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in September 2004, when the claim to reopen was denied on the grounds that new and material evidence had not been presented.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), which in an Order dated in July 2006 vacated the Board's decision and remanded the case for further development.  In May 2007, the Board remanded the claim for compliance with the Court's order. 

In June 2010, the Board remanded the claim again.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been previously considered by the RO, the Board, and the Court, as one relating to reopening a previously denied claim of service connection for acute and subacute peripheral neuropathy.  In reviewing the Veteran's file, the Board has determined that such a characterization was incorrect.  Rather, the rating decisions in December 1996 and in November 1997 were made after the addition of acute and subacute peripheral neuropathy to the list of conditions associated with exposure to certain herbicides in Vietnam under 38 C.F.R. §§ 3.307 and 3.309.  As such, the effect of this liberalizing law is to require a de novo review of the claim.  See Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994)(when a liberalizing law creates a new basis of entitlement, claim is separate and distinct from a previously denied claim for the same disability and de novo review is required).  


In addition, the Veteran filed applications to reopen the denied claim of service connection for acute and subacute peripheral neuropathy in February 1997 within the one year appeal period following the December 1996 rating decision, which the Board construes as timely filed notice of disagreement.  As a result, finality did not attach to the rating decision in December 1996.  The claim has been recharacterized to reflect a de novo review, that is, a review on the merits, instead of requiring new and material evidence, and the Veteran is not prejudiced by the change.

In correspondence in December 2011, the Veteran raised the claim of a total disability rating for compensation based on individual unemployability, which is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam in the Vietnam era and it is presumed that the Veteran was exposed to certain herbicides, including a herbicide commonly referred to as Agent Orange.

2.  The Veteran does not have acute or subacute peripheral neuropathy. 

3.  Peripheral neuropathy was not affirmatively shown to have been present in service, peripheral neuropathy was not manifested as a chronic disease to a compensable degree within one year from the date of separation from service, and peripheral neuropathy, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event, including exposure to Agent Orange in service. 









CONCLUSION OF LAW

Acute and subacute peripheral neuropathy was not incurred in or aggravated by service, and current peripheral neuropathy was not incurred in or aggravated by service and peripheral neuropathy as a chronic disease may not be presumed to have been incurred in service, and current peripheral is not caused by exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002 & 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).





In a claim to reopen a previously denied claim of service connection, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, dated in March 2001, in March 2007, in June 2010, and in September 2010.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  






To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in December 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records, VA records, private treatment records, and records from the Social Security Disability.  

The Veteran was afforded VA examinations. The reports of the VA examinations included a history and described the findings in sufficient detail so that the Board's decision is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Although the claim is herein being considered de novo under a liberalizing law with respect to the disability claimed, an additional medical examination is not warranted because there is no record of any complaint, symptoms treatment, or diagnosis of peripheral neuropathy in service.  Further, there is no competent evidence of persistent or recurrent symptoms relative to the Veteran's peripheral neuropathy until 1991, more than 20 years after service separation.  As the evidence does not indicate that the disability may be associated with service, an additional medical examination or medical opinion is not required to decide the claim under 38 C.F.R. § 3.159(c)(4).


As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Claimed Exposure to Agent Orange 

Exposure to certain herbicide agents, include the one commonly referred to as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116(f).  






For any Veteran, who during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975), there is a presumption of service connection for acute or subacute peripheral neuropathy if manifest to a compensable degree within one year after the date of exposure, even if there is no record of such disease during service.  The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) and (Note 2).

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

VA's Secretary has determined that a presumption of service connection based on exposure to certain herbicides, including Agent Orange, used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 41442-41449 and 57586-57589 (1996); 67 Fed. Reg. 42600- 42608 (2002); 68 Fed. Reg. 27630-27641 (2003); 72 Fed. Reg. 32395-32407 (2007); 75 Fed. Reg. 32540 (June 8, 2010); 75 Fed. Reg. 81332 (Dec. 27, 2010). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).



Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 






Facts

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of peripheral neuropathy.  On separation examination, the extremities were evaluated as normal.

After service, the first evidence of peripheral neuropathy was in a statement in July 1991 by the Veteran, who stated that for the previous 12 months he had been experiencing numbness in hands and feet.  The Veteran asserted that the tingling and numbness in his hands and feet was due to exposure to Agent Orange.

After an EMG nerve study in January 1991, the diagnosis was polyneuropathy of the upper extremities.

On VA examination in August 1991, the Veteran complained of numbness in his hands and feet for about one year.  EMG and nerve conduction studies were reviewed and found to be consistent with multiple neuropathies in the upper extremities.  The examiner diagnosed polyneuropathy of uncertain origin.

In June 1996, EMG studies of the upper extremities and right lower extremity were conducted.  Examination showed some mild atrophy of the hands, but intact muscle strength in all groups.  The examiner noted that the findings were not suggestive of peripheral neuropathy.  A previous abnormality of the ulnar nerve on the right hand was indicated, as was a problem of the right peroneal nerve.  There were also findings indicative of left sensory median neuropathy at the wrist, but there was no evidence of denervation in any of the muscles tested.








On VA examination in October 1996, the Veteran complained of problems with his hands and feet, beginning in the early 1980s with tingling and numbness.  He had subsequently been diagnosed with carpal tunnel syndrome and he had surgery to correct the problem in 1991 and 1992 with only minor improvement in his symptoms.  The diagnoses were bilateral carpal tunnel syndrome, bilateral ulnar neuropathy, and L5-S1 radiculopathy of the right leg.

In a statement in February 1997, the Veteran asserted that the standards relating to herbicide exposure allowed for service connection where the claimed condition appeared within 10 years of exposure.  He stated that his nerve condition began after leaving service in 1969 with occasional slight numbness in his hands for which he did not seek medical treatment because of the mildness of the symptoms.  In addition, he only learned of a possible connection between his symptoms and herbicide exposure in the late 1980s.

Private and VA medical records from 1997 and 1998 indicate that the Veteran continued to be treated for numbness and tingling in his hands and feet.  The consistent diagnoses were bilateral median or ulnar neuropathy and Chiari malformation.  .

In a statement in July 1998, the Veteran asserted that there was no medical difference between polyneuropathy and peripheral neuropathy and polyneuropathy was simply peripheral neuropathy in multiple extremities.  He stated that he had always had numbness and tingling in his hands and feet since having jungle rot in Vietnam and he thought it was an effect of the skin rashes until he saw it discussed in an article on Agent Orange exposure.  The Veteran also later reported that he had been told he had an allergy to Agent Orange, that his VA medical file was flagged as such, and that the neurosurgeon he saw in November 1998 had told him his neuropathy was the result of chemical exposure.





In a statement in January 2001, the Veteran asserted that he incurred acute and subacute peripheral neuropathy as a result of herbicide exposure in Vietnam.  He cited 38 C.F.R. § 3.307(a)(4), dealing with tropical diseases, noting that presumptive service connection was allowed if the condition was manifested "at a time when standard accepted treatises indicated that the incubation period commenced during service."  He believed that service connection should be allowed for his peripheral neuropathy using this as the standard, rather than the one year after exposure requirement he had been advised of.

In February 2005, the Veteran submitted articles from the internet in support of his claims.  The articles pertained to symptoms, causes, and treatment for neuropathy and Chiari malformation.

In a statement in July 2005, the Veteran noted that he had recently been diagnosed with diabetes mellitus, which he believed was the result of his herbicide exposure in Vietnam.  He further noted that peripheral neuropathy is often associated with diabetes mellitus and that his current peripheral neuropathy may be related to his recent diagnosis.

In October 2008, VA records show that the Veteran does not have diabetes mellitus, type 2, and the Veteran had denied having the condition to an urologist and an ophthalmologist.

Analysis

The Veteran's DD Form 214 shows that he served from 1968 to 1969 and that he had service in the Republic of Vietnam.  As such, he is presumed to have been exposed to certain herbicides, including a herbicide commonly referred to as Agent Orange.  





Presumptive Service Connection due to Herbicide Exposure

While the Veteran's exposure to certain herbicides, including Agent Orange is presumed, the question remains whether the exposure was the cause of his current peripheral neuropathy.  Despite the Veteran's repeated use of the term "acute and subacute peripheral neuropathy, the type of peripheral neuropathy shown by the medical evidence has not been characterized as acute or subacute.  

Rather the evidence shows that the peripheral neuropathy was first documented in 1991, and the Veteran stated on his original VA claim and told his physician that the symptoms had been present for about 12 months, the condition does not meet the regulatory definition of "acute and subacute peripheral neuropathy," that is, transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See38 C.F.R. § 3.309(e) and Note 2. 

In other words, the Veteran does not have "acute and subacute peripheral neuropathy", as his peripheral neuropathy did not appear within weeks or months of the last claimed exposure in 1969 and resolving peripheral neuropathy was not shown before 1971, the two year period following the last claimed exposure to Agent Orange. 

And on the base of medical and scientific studies, the Secretary of VA has found that there is a significant statistical association between exposure to Agent Orange and acute and subacute peripheral neuropathy only, for which there is a presumption of service connection for a Veteran exposed to Agent Orange, but no for any other form of peripheral neuropathy.  See 38 C.F.R. § 1.17(c). 







As for the Veteran's assertions that he actually began experiencing symptoms of peripheral neuropathy, numbness and tingling in the hands and feet, while in service and shortly thereafter, but unknowingly considered the symptoms to be the result of his skin condition, a review of the service treatment records and post-service treatment records from 1970 to 1975 for treatment of dermatitis shows no symptoms of numbness or tingling.  Rather, during that period of treatment, the Veteran complained of some pain, severe itching, and visible recurrent lesions.  However, the medical records in 1991 do reflect that the Veteran provided a history to his treating physician of experiencing numbness and tingling in his hands and feet for about one month.  

This was also the history described by the Veteran when he filed his claim of service connection in July 1991.  The Board finds the Veteran's statements inconsistent and therefore not credible and the Board finds that the Veteran's later statement of about the symptoms beginning in service has not probative value.

In addition, the Board notes the requirement under 38 C.F.R. § 3.307(a)(6)(i) that the acute or subacute peripheral neuropathy be manifested to a compensable degree within one year of the last exposure to herbicides in order to support a claim of service connection.  Even were the Board to accept the Veteran's contentions that he experienced mild or occasional numbness and tingling in his hands and feet during the 1970 to 1975 period when he was treated for other symptoms of dermatitis, such symptoms alone would not rise to the level of a compensable disability rating.  Under 38 C.F.R. § 4.124a, a compensable rating for the median or ulnar nerves of the arms or the peroneal nerves of the feet require demonstrable symptoms of mild incomplete paralysis, including a demonstrated decrease in sensation or motor function on testing.  Symptoms of such severity within the first year following last exposure (1970) are not shown by the evidence.






Finally, the Board notes that the Veteran has repeatedly asserted the applicability of another provision of law in this case, namely, 38 C.F.R. § 3.307(a)(4), presumption of service connection for certain tropical diseases.  As the Veteran has observed, under 38 C.F.R. § 3.307(a)(4), a tropical disease is subject to service connection on a presumptive basis when manifested to a compensable degree within one year "or at a time when standard accepted treatises indicate that the incubation period commenced during such service."  However, this presumption applies to tropical diseases and is separate from the presumptions related to exposure to certain herbicide agents, which is set forth under 38 C.F.R. § 3.307(a)(6).  In addition, as noted above, the accepted medical research in this case limits the presumption that peripheral neuropathy resulted from exposure to herbicide agents to those cases in which the condition is manifested within one year of the last known exposure and is resolved within two years after onset.  

The Veteran's peripheral neuropathy was manifested more than 20 years after exposure. 

Although the presumption of service connection for acute and subacute peripheral neuropathy does not apply, the Veteran may still establish service connection by evidence of actual exposure to Agent Orange and by evidence that such exposure caused his peripheral neuropathy.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Under 38 U.S.C.A. § 1116(b)(3), an association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against such an association. 







Under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17 , the Secretary of VA is required by law to issue a presumption of service connection when sound medical and scientific evidence shows a positive association between a disease and exposure to Agent Orange.  Thus, in order to prevail, the Veteran would have to produce medical or scientific evidence of equal or greater weight than that relied upon by the Secretary of VA in finding that no positive association exists between exposure to Agent Orange and chronic peripheral neuropathy, considering the advice of the National Academy of Sciences.

Here, the Veteran has produced no scientific evidence whatsoever with respect to either peripheral neuropathy in general or his particular diagnosis of peripheral neuropathy being the result of exposure to herbicides including Agent Orange.  The Veteran has provided medical articles from the internet detailing the symptoms and treatment of peripheral neuropathy and discussing the fact that much of the time there is no known etiology or cause for peripheral neuropathy.  He has also stated that he was told by his VA treating neurologist that his peripheral neuropathy was due to chemical exposure.  

None of the medical records contain a statement by any medical professional that links the current diagnosis of peripheral neuropathy to exposure to Agent Orange.

For the above reasons, the preponderance of the evidence is against the claim of service connection due to exposure to Agent Orange and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Direct Service Connection

As for direct service connection, on the basis of the service treatment records alone, acute and subacute peripheral neuropathy or chronic peripheral neuropathy was not affirmatively shown to have had onset during service and service connection is not established under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a). 



After service, the Veteran was seen for complaints of numbness and tingling in his hands and feet in 1991, at which time he told his physician that the symptoms had been present for about one year.  He provided the same history when claiming service connection for peripheral neuropathy as a result of Agent Orange exposure in July 1991.  

The Veteran has since stated that he experienced numbness and tingling since the onset of dermatitis in service, but had believed those symptoms to be part of that diagnosis.  In reviewing the service treatment records and the records of medical treatment provided after service separation, the Board notes complaints of symptoms of dermatitis which include occasional pain, severe itching, visible lesions, and redness.  None of the service treatment records or the records of treatment for chronic dermatitis after service separation for 1970 to 1975 mentions any associated symptoms of numbness or tingling.  Based on this evidence, the Board finds the contemporaneous statement in the 1991 medical records and claims form of symptom onset one year prior to be more credible than the later statement of continued symptomatology as part of service-connected dermatitis.  

As such, the Board finds no credible evidence either contemporaneous with or after service that peripheral neuropathy was noted in service or prior to 1990, that is, more than 20 years after service separation.  For this reason, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply in this case.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

As for service connection based on the fact that peripheral neuropathy was first diagnosed in 1991, with a history dating to 1990, applying 38 C.F.R. § 3.303(d), peripheral neuropathy is not a condition under case law where lay observation has been found to be competent to establish a diagnosis or the presence of the disability, therefore the determination as to the diagnosis or presence of the disability is medical in nature, that is, not capable of lay observation.  



Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Under certain circumstances, the Veteran as a layperson is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Peripheral neuropathy is not a simple medical condition because the condition is identified by diagnostic testing, such as an EMG, and the interpretation of an EMG or other diagnostic testing that requires specialized education, training, or experience.  There is no evidence to suggest that the Veteran has any such specialized education, training, or experience.  For this reason, the Board finds that the Veteran as a lay person is not competent to identify the medical condition of peripheral neuropathy. 

As the presence or diagnosis of peripheral neuropathy cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the condition is not simple medical conditions that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of the claimed disability. 





Where, as here, there is a question of the presence or a diagnosis of a disability, not capable of lay observation by case law , and the condition is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence or diagnosis of the claimed disability in service or since service, the Veteran's lay statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to claim. 

As for the Veteran describing a contemporaneous medical diagnosis and as for symptoms described by the Veteran that later support a diagnosis by a medical professional, after service, there is no evidence that a health-care professional has diagnosed peripheral neuropathy before 1991 or associated peripheral neuropathy to an injury, disease, or event, including exposure to Agent Orange in service. 

As for the Veteran's opinion linking peripheral neuropathy to service or to exposure to Agent Orange, as a lay person the Veteran is not competent to declare either the presence or diagnosis of peripheral neuropathy based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence. 

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between peripheral neuropathy and an injury, disease, or event, including exposure to Agent Orange in service.  To this extent, the Veteran's statements are excluded or not admissible, that is, the statements are not to be considered as evidence in support of the claim. 








While the record contains a diagnosis of peripheral neuropathy, there is no competent medical evidence that links peripheral neuropathy to an injury, disease, or event in service, and, in the absence of credible evidence of continuity of symptomatology, there is no possible association with service, and VA is not required to further develop the claim on the theory of direct service connection, excluding exposure to Agent Orange, by affording the Veteran an additional VA examination or by obtaining a VA medical opinion under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

It is the Veteran's general evidentiary burden to establish all elements of his claim, including the nexus requirement under 38 C.F.R. § 3.303(d). 38 U.S.C.A. § 5107(a).  Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009).  In the absence of any such competent evidence, the preponderance of the evidence is against the claim that peripheral neuropathy is due to an injury, disease, or event in service under 38 C.F.R. § 3.303(d), or under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) and (b) as previously discussed.  Therefore, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Secondary Service Connection

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 





The Veteran raised secondary service connection, claiming it was due to diabetes mellitus, type 2.  The Veteran is not service-connected for diabetes mellitus, type 2, and there is no credible medical evidence of a current diagnosis of diabetes mellitus, type 2.  Without a service-connected disability, the claim of secondary service connection fails as a matter of law.  

The preponderance of the evidence being against the claim on all theories, the benefit-of-the-doubt standard of proof does not apply here.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for peripheral neuropathy to include as due to exposure to certain herbicides is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


